Title: To Benjamin Franklin from Samuel Huntington, [27 December 1780]
From: Huntington, Samuel
To: Franklin, Benjamin



  [December 27, 1780]
  Additional Instructions to the honorable Doctr. Benjamin Franklin.
Sir

Since your last Instructions Congress have thought it expedient to send Col. John Laurens with powers to negotiate specially the important Affairs to which they more immediately relate. This gentleman from the nature of his services & situation has had opportunities of information which peculiarly qualify him for giving to his most Christian Majesty a more lively idea of our circumstances of our indispensible wants and of the great advantages which must result to the Allies from his Majesty’s complying with our requests.

The negotiation is besides so critically important that it was deemed highly requisite by the Mission of this special Minister to guard against the accident of your want of health and the consequent delay making the application.
Notwithstanding this appointment should the duplicates of the dispatches reach you before this Minister’s arrival you will consider it as the desire of Congress that you take with all possible expedition every step in your power for effecting the business or at least for disposing his most Christian Majesty and his Ministers to take a favorable impression from the representations which Col. Laurens from his advantages of fuller information, may be better able to make.
He is instructed and it is well known to be his own disposition to avail himself of your information & influence. And Congress doubt not that the success of the measure will be much promoted by the Assistance he will derive from you. And they desire you to consider your Attention to him as a matter which will be very satisfactory to Congress & advantageous to your country.
Done in Congress at Philadelphia the twenty seventh day of December in the year of our Lord one thousand seven hundred & Eighty, and in the fifth year of our Independence.
Saml. Huntington President
Attest Chas Thomson secy.
 
Endorsed: Additional Instruction to BF. Dec. 27. 80
